DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 10, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Publication 2015/0146301) in view of Huang (US Publication 2007/0257869).
Regarding independent claim 1, Wong teaches eyewear, comprising: 
a frame; (See Fig. 1, frame, 145 including right and left temple arms, 130/140, [0015]);
an optical member supported by the frame; (Optical member, 475 (Fig. 4) which is in eyepiece, 400 integrated into the wearable glasses, 100 ([0039]));
and a projector comprising: (Display module, 423, [0040], Fig. 4);
a light source configured to generate a light beam; (Light sources, 407., [0040])
a display configured to modulate the light beam to generate an image; and (Wong teaches of using an LCD ([0040]), which is a well-known light modulator.  Additionally, in [0027], Wong teaches of using a controller for manipulating pixels with colored lights to provide a sequential image and controls the activation/modulation of lights.  See timing modulation in Fig. 3, [0030]);
a controller configured to control a brightness of the light source, (Fig. 2 illustrates a feedback loop using a photodetector for detecting ambient light levels and the controller adjusting the light source, 210 based on the ambient light measurement [0024, 0057] by controlling the ON-time of the light source (backlight));
Although Wong teaches of changing the luminance (brightness) of the light source using a controller and settings from an ambient light sensor, Wong does not explicitly teach:
wherein the controller has a selectively configurable feedback loop 
However, in the field of backlight control using PWM, Huang illustrates a feedback circuit in Fig. 5 which controls (controller) the current flowing through LEDs (light sources in a backlight ([0030, 0034])) using a PWM signal for selectively controlling the brightness of the backlight [0010].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the feedback loop circuit using a PWM signal for selectively controlling the brightness of a backlight (light source), as taught by Wong, to include the features of a configurable feedback loop which operates in multiple modes for adjusting the brightness of a backlight using a PWM signal, as disclosed by Huang, to control the brightness levels of light sources within the backlight.
Regarding dependent claim 2, Wong teaches the eyewear of claim 1, wherein:
the feedback loop is configurable in a first mode to generate the image having a first brightness, and the feedback loop is configurable in a second mode to generate the image having a second brightness that is greater than the first brightness (The combined features of Wong and Huang provide a configurable feedback loop which provides multiple adjustments to the backlight to provide different levels of brightness in response to different levels of detected ambient light thereby providing a first mode and second mode for different brightness levels).
Regarding dependent claim 3, Wong, as modified by Huang, discloses the eyewear of claim 2, wherein:
the feedback loop has a variable resistance (Huang, Variable resistor, 314).
Regarding dependent claim 4, Wong, as modified by Huang, discloses the eyewear of claim 3, wherein:
feedback loop selectively controls a drive current delivered to the light source (Huang, [0009] “...the PWM unit 122 increases the duty cycle of the PWM signal Vp as shown by C2, so as to increase the driving current of the light source module 110. On the contrary, the PWM unit 122 can also reduce the duty cycle of the PWM signal Vp as shown by C3, so as to reduce the driving current of the light source module 110“).
Regarding dependent claim 10, Wong teaches the eyewear of claim 1, wherein:
the controller is configured to be controlled by an ambient light detector to selectively control the brightness of the display (In [0024], Wong teaches the controller adjusts the On-time of the light source based on ambient light measurement provide by ambient light sensor, 220 ([0017]) thereby providing control of an operation of the controller).
Claims 11-14 and 20 have similar limitations to claims 1-4 and 10 and are rejected in the same manner using the same combination of references.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Publication 2015/0146301) in view of Huang (US Publication 2007/0257869) and in further view of Ferguson (US Publication 2006/0007107).
Regarding dependent claim 9, Wong, as modified by Huang, discloses the eyewear of claim 1, wherein:
Although Wong disclose a controller and changing the brightness of the display, the combined features of Wong and Huang do not explicitly disclose;
the controller is configured to be controlled by a user to selectively control the brightness of the display.
However, in the field of backlight control, Ferguson discloses in [0017, 0028], Claim 10 of a user selectable dimming signal provided to a backlight controller for adjusting the backlight intensity and the use of an ambient light sensor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the controller providing brightness adjustments to a backlight of a display, as taught in the combination of Wong and Huang; to include a controller controlled by a user selection, as disclosed by Ferguson, to control the brightness of the display.
Claim 19 has similar limitations to claim 9 and is rejected in the same manner using the same combination of references.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2021/0382306 to Croxford discloses an HMD which adjusts the luminance of a display device based on levels of ambient light [0033].  However, Croxford does not disclose all the details of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693